Citation Nr: 1614736	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  13-08 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to October 1984.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The record does not contain a diagnosis of PTSD pursuant to the DSM.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the Veteran testified at a personal hearing in January 2016 before the undersigned Veteran's Law Judge (VLJ), and a copy of the transcript of the hearing is included in the record.  Additionally, service treatment records, VA treatment records, and private treatment records have been obtained.  

The Board notes that during his personal hearing it was indicated that the Veteran's representative would be submitting additional medical records on the Veteran's behalf including: counseling records from Brevard County Mental Health Services as well as a medical opinion from the Veteran's treating VA physician.  The undersigned VLJ held the record open for an additional 60 days in order to permit the submission of additional evidence.  Additional evidence was submitted.  
Of note, if, as here, new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  Here, the Veteran's substantive appeal was received in March 2013, and therefore AOJ consideration in the first instance is not necessary.

Additionally, the undersigned VLJ also indicated that the Veteran would be permitted additional time if so requested.  See Transcript, pp. 23-25.  The time has elapsed, and neither the Veteran nor his representative has requested additional time or identified records that should be sought.

The Veteran was not provided with a VA psychiatric examination.  However, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The record in this case is negative for any indication, other than lay statements from the Veteran and his spouse to suggest that he meets the DSM criteria for PTSD, a medically complex question.  As such, these conclusory lay statements are insufficient to trigger VA's duty to provide an examination with an opinion.   See Waters, 601 F.3d 1274. 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

PTSD

The Veteran contends that he has PTSD as a result of his military service.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

The Veteran and his spouse testified at a Board hearing in January 2016.  The Veteran reported that he witnessed two traumatic events during service.  The Veteran first described an incident in which his squad leader's hand was mauled in a fan belt.  The Veteran also described witnessing  the blood of a man that had been shot in the back by the "bad guys" when attempting to cross from East Germany into West Germany; although the Veteran does not claim to have witnessed the shooting itself.  See Transcript, pp. 3-5, 17-21.  The Veteran also indicated, in a February 2012 written statement, that he was living under the constant threat of a Soviet invasion while he served in Germany, and that he had witnessed soldier's legs getting cut off.

The Veteran testified that the stress he felt as a result of witnessing his squad leader's hand getting mauled and the blood of the man who had been shot in the back led him to drink so excessively that he had to be placed in a special program.  The Veteran indicated that while he was being treated for alcoholism he was also being treated for depression and anxiety as well.  Finally, the Veteran reported having nightmares while on active duty.  See Transcript, pp. 6, 9-11.  

Of note, none of the Veteran's reported stressors have been corroborated, but such is not necessary, as a confirmed diagnosis of PTSD is not of record.

The Veteran testified that he cannot watch television without being in tears, and that when looking out his window while he is a passenger in a car he pretends to be looking at large groups of deer when he is really looking for "the bad guy trying to take [him] out."  See Transcript, p. 15.  The Veteran reported that he has nightmares about a fight he got into while in Germany in which he hit a fellow soldier so hard that he "destroyed his face."  Id at 17.  The Veteran also indicated that he had suicidal ideation.  Id at 8.  The Veteran claims that he was diagnosed with PTSD by a VA physician (whose name he cannot remember) sometime in 2007 or 2009, but that he was referred to another VA physician (whose name the Veteran did remember) for treatment.  The Veteran reported that he had been prescribed medication to help him sleep.  See Transcript, pp. 8, 15-17, 21-23.

The Veteran's spouse testified that she met the Veteran in 1993, and that they attended counseling together.  The wife also corroborated the Veteran's reports that he was experiencing nightmares.  See Transcript pp. 12-13, 23-24.  The Veteran's spouse also submitted a written statement, dated in April 2014 but received in February 2016, indicating that she met the Veteran in April 1994, and that she began to notice symptoms of PTSD after they moved in together.  The Veteran's spouse once again corroborated that the Veteran has nightmares, and she further indicated that he avoids crowds, keeps his back to the wall, and is constantly vigilant for threats.  The Veteran's spouse also reported an incident where she accidentally hit the Veteran with a pillow while he was sleeping, and he was startled awake and grabbed her leg so hard that it left a red mark.

A review of the Veteran's VA treatment records indicates that the Veteran screened positive for PTSD and depression in 2011 and was referred for evaluation of these conditions in April 2011.   However, when the Veteran was evaluated, the medical professional diagnosed depression and insomnia, and prescribed sleep medication, but she but declined to diagnose PTSD.  Treatment records from May 2011 to November 2012 indicate that the Veteran expressed suicidal ideation, was prescribed sleep medication, and had a diagnosis of depression, insomnia, and nightmares.  However, at no time has the Veteran actually been diagnosed with PTSD consistent with the DSM.

The Veteran is not entitled to service connection for PTSD, because the weight of the evidence indicates that he does not currently have PTSD, nor has he had PTSD during the period on appeal.  

The Veteran and his spouse both report that the Veteran is experiencing symptoms of PTSD.  However, while the Veteran may manifest psychiatric symptoms that are subject to lay observation, the diagnosis of PTSD is a matter of medical complexity not subject to lay diagnosis.  Thus - although the Board accepts the reports of the Veteran's symptoms - the Board must root findings in the medical evidence of record, because neither the Veteran nor his spouse have demonstrated the medical training or expertise to provide an expert medical opinion.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence of record indicates that the Veteran currently has an acquired psychiatric condition other than PTSD, but does not have PTSD.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Here, a diagnosis of PTSD, pursuant to the DSM, has not been shown at any point during the pendency of this claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  

As such, the weight of the probative evidence of record simply fails to demonstrate that the Veteran currently has PTSD or had it at any time during the pendency of his appeal.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such entitlement to service connection for PTSD is denied.

The Board recognizes that claims for specific psychiatric conditions cannot be limited only to that diagnosis.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In other words that Board must also consider whether service connection is appropriate for an acquired psychiatric disability, other than PTSD.  The Board addresses this issue in the REMAND section.


ORDER

Service connection for PTSD is denied.


REMAND

The Veteran has not raised the issue of service connection for an acquired psychiatric disability, other than PTSD.  Nevertheless, by raising the issue of PTSD the Board must consider whether the Veteran is entitled to service connection for other psychiatric disorders.  See Clemons.  Competent medical evidence of record clearly indicates that the Veteran has been diagnosed with an acquired psychiatric disorder to include depression with insomnia and nightmares.  

The Veteran has reported witnessing several traumatic events, as well as living under a perceived constant threat of invasion, which he believes led him to drink excessively in order to cope with the stress.  See Transcript, p. 6.  The Veteran's service treatment records confirm that he participated in ADAPCP (an alcohol and drug treatment program) from April 1984 to June 1984.  The Board recognizes that alcohol abuse is, for the purposes of VA law, considered willful misconduct and is not a compensable disability.  38 C.F.R. § 3.301(c).  However, service connection may still be granted if an acquired psychiatric disability, other than PTSD, either began during or was otherwise caused by his military service.  

A review of the Veteran's service treatment records reveals that the Veteran did attend the alcohol & drug abuse prevention and control program (ADAPCP) from April 1984 to June 1984.  Nevertheless, the ADAPCP treatment records are silent regarding treatment any psychological condition other than alcoholism.  The Veteran was evaluated as psychosocially normal during his service separation examination, and the Veteran indicated in a medical history completed contemporaneously with his service separation examination that he had never experienced the following symptoms: depression, excessive worry, or nervous trouble of any sort.  This was in spite of the fact that the Veteran was diligent in reporting other symptoms on his service separation medical history including: swollen or painful joints, ear, nose, or throat trouble, hearing loss, shortness of breath, pain or pressure in chest, high or low blood pressure, recent gain or loss of weight, and recurrent back pain.  The Veteran's service treatment records are otherwise silent regarding any symptoms of or treatment for psychological disorders.

Given the current diagnosis and the Veteran's alcohol problems in service, the Board believes a medical opinion of record is necessary.



Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo VA psychiatric examination.  The examiner should diagnose any current Axis I psychiatric disorder, to include depression, and then should opine whether it is at least as likely as not (50 percent or greater) that such a disorder either began during or was otherwise caused by his military service.  In so doing, the examiner should evaluate whether the Veteran's alcohol treatment in service should be considered the onset of a psychiatric disability.

2.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


